            Case 1:21-cr-00027-RA Document 23 Filed 08/04/21 Page 1 of 1




                                                                August 3, 2021

  VIA ECF

  Honorable Ronnie Abrams
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, NY 10007

         Re:    United States v. Richard Martinez, 21 Cr. 27 (RA)

  Dear Judge Abrams:

        I write with the consent of the government to respectfully request an
  adjournment of approximately two weeks of Mr. Martinez’ change-of-plea hearing,
  currently scheduled for August 5, 2021. Mr. Martinez needs some additional time to
  complete his review of the plea agreement. Mr. Martinez would like to proceed
  remotely, by telephone or videoconference. The parties are available on August 16
  and August 18, 2021.

         The defense does not object to the exclusion of time under the Speedy Trial
  Act.
Application granted. The conference is adjourned
                                                    Respectfully submitted,
to August 16, 2021 at 9:00 a.m. and will be held
by video. Time is excluded until August 16, 2021,
under the Speedy Trial Act, pursuant to 18
U.S.C. Section 3161(h)(7)(A).                       _____________________________
                                                    Tamara L. Giwa
SO ORDERED.                                         Counsel for Richard Martinez
                                                    Federal Defenders of New York
_________________________                           (917) 890-9729
Ronnie Abrams, U.S.D.J.
August 4, 2021
  Cc:    AUSA Jacob Fiddelman (via ECF)
